Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 8 are rejected under 35 U.S.C. 102 (a) (1)/102(a) (2) as being anticipated by Paschen et al. (US 2007/0285327, hereby referred as Paschen).
Regarding claim 1, 
Paschen discloses;
A beamforming antenna module comprising (figure 2): 
a beamforming antenna configured to radiate a beam (antenna 108); 
a first lens spaced apart for a predetermined first distance from a beam radiation surface of the beamforming antenna (first lens 204 with a predetermined distance from configured to change a phase of a beam radiated from the beamforming antenna (see paragraph [0039]); and 
a second lens spaced apart for a predetermined second distance from a beam radiation surface of the first lens (second lens 208 with a predetermined distance from first lens 204. See paragraph [0038]) and configured to change the phase of the beam radiated from the first lens and flatten a phase distribution parabola of the beam radiated from the first lens (see paragraph [0039]. Further, the first and second lenses 204 and 208 are flat lenses in the same manner as applicants lenses as in paragraph [00120] of the specification).  

Regarding claim 2, 
Paschen discloses (figure 2);
Wherein a phase distribution of the first lens is different from a phase distribution of the second lens (lenses 204 and 208. see paragraphs [0038]-[0039]. Further, the first and second lenses are flat lenses in the same manner as applicants lenses as in paragraph [00120] of the specification).

Regarding claim 8, 
Paschen discloses;
A beamforming antenna module comprising (figure 2):  
a beamforming antenna configured to radiate a beam (antenna 108);  
a first lens spaced apart for a predetermined first distance from a beam radiation surface of the beamforming antenna (first lens 204 with a predetermined distance from configured to change a phase of a beam radiated from the beamforming antenna through combination of unit cells having different phase change levels (see paragraph [0039]); and 
a second lens spaced apart for a predetermined second distance from a beam radiation surface of the first lens (second lens 208 with a predetermined distance from first lens 204. See paragraph [0038]) and configured to change the phase of the beam radiated from the first lens through combination of unit cells having different phase change levels and flatten a phase distribution parabola of the beam radiated from the first lens (see paragraph [0039]. Further, the first and second lenses 204 and 208 are flat lenses in the same manner as applicants lenses as in paragraph [00120] of the specification).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Paschen et al. (US 2007/0285327, hereby referred as Paschen) in view of  Yonak et al. (US 2008/0272955, hereby referred as Yonak) and Gagnon et al. (US 201 1/0025432, hereby referred as Gagnon).
Regarding claim 3,

Wherein a phase of the first lens is decreased as going from a center of the first lens toward an outline of the first lens, and wherein a phase of the second lens is increased as going from a center of the second lens toward an outline of the second lens.

However, Yonak teaches;
Wherein a phase of the first lens is different as going from a center of the first lens toward an outline of the first lens, and wherein a phase of the second lens is different as going from a center of the second lens toward an outline of the second lens (see figure 2B, the two lenses 42 and 48 with two different beams 46 and 44).

Gangon teaches;
Wherein a phase of the first lens is decreased as going from a center of the first lens toward an outline of the first lens, and wherein a phase of the second lens is increased as going from a center of the second lens toward an outline of the second lens (figures 1A, 1B, 1C: beamforming antenna arrays with lenses with several shapes and phase evolutions in radial direction. See paragraphs [0008]-[0012]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a phase of the first lens is decreased as going from a center of the first lens toward an outline of the first lens, and wherein a phase of the second lens is increased as going from a center of the second 

Regarding claim 4,
Paschen dos not disclose;
Wherein a phase of the first lens is increased as going from a center of the first lens toward an outline of the first lens, and wherein a phase of the second lens is decreased as going from a center of the second lens toward an outline of the second lens.
However, Yonak teaches;
Wherein a phase of the first lens is different as going from a center of the first lens toward an outline of the first lens, and wherein a phase of the second lens is different as going from a center of the second lens toward an outline of the second lens (see figure 2B, the two lenses 42 and 48 with two different beams 46 and 44).

Gangon teaches;
Wherein a phase of the first lens is increased as going from a center of the first lens toward an outline of the first lens, and wherein a phase of the second lens is decreased as going from a center of the second lens toward an outline of the second 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a phase of the first lens is increased as going from a center of the first lens toward an outline of the first lens, and wherein a phase of the second lens is decreased as going from a center of the second lens toward an outline of the second lens, as taught by Yonak and Gangon, into Paschen in order to provide a material having an adjustable property such as an adjustable negative index, the field of view being adjustable using the adjustable property of the material and in order to have a device for altering a wavefront of an electromagnetic wave, and in particular to phase or amplitude shifting elements for redirecting, focusing, or collimating an electromagnetic wave.

Regarding claim 9,
Paschen dos not disclose;
Wherein the unit cells of the first lens are successively deployed from a center of the first lens in a direction of an outline of the first lens in a descending order of the phase change level, and wherein the unit cells of the second lens are successively deployed from a center of the second lens in a direction of an outline of the second lens in an ascending order of the phase change level.

However, Yonak teaches;
a different order of the phase change level, and wherein the unit cells of the second lens are successively deployed from a center of the second lens in a direction of an outline of the second lens in a different order of the phase change level (see figure 2B, the two lenses 42 and 43 with two different beams 46 and 44).

Gangon teaches;
Wherein the unit cells of the first lens are successively deployed from a center of the first lens in a direction of an outline of the first lens in a descending order of the phase change level, and wherein the unit cells of the second lens are successively deployed from a center of the second lens in a direction of an outline of the second lens in an ascending order of the phase change level (figures 1A, 1B, 1C: beamforming antenna arrays with lenses with several shapes and phase evolutions in radial direction. See paragraphs [0008]-[0012)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the unit cells of the first lens are successively deployed from a center of the first lens in a direction of an outline of the first lens in a descending order of the phase change level, and wherein the unit cells of the second lens are successively deployed from a center of the second lens in a direction of an outline of the second lens in an ascending order of the phase change level, as taught by Yonak and Gangon, into Paschen in order to provide a material 

Regarding claim 11,
Paschen dos not disclose;
Wherein the unit cells of the first lens are successively deployed from a center of the first lens in a direction of an outline of the first lens in an ascending order of the phase change level, and wherein the unit cells of the second lens are successively deployed from a center of the second lens in a direction of an outline of the second lens in a descending order of the phase change level.  

However, Yonak teaches;
Wherein the unit cells of the first lens are successively deployed from a center of the first lens in a direction of an outline of the first lens in a different order of the phase change level, and wherein the unit cells of the second lens are successively deployed from a center of the second lens in a direction of an outline of the second lens in a different order of the phase change level (see figure 2B, the two lenses 42 and 43 with two different beams 46 and 44).

Gangon teaches;


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the unit cells of the first lens are successively deployed from a center of the first lens in a direction of an outline of the first lens in an ascending order of the phase change level, and wherein the unit cells of the second lens are successively deployed from a center of the second lens in a direction of an outline of the second lens in a descending order of the phase change level, as taught by Yonak and Gangon, into Paschen in order to provide a material having an adjustable property such as an adjustable negative index, the field of view being adjustable using the adjustable property of the material and in order to have a device for altering a wavefront of an electromagnetic wave, and in particular to phase or amplitude shifting elements for redirecting, focusing, or collimating an electromagnetic wave.

Regarding claim 13,
Paschen discloses;
configured to surround the beam radiation surface of the beamforming antenna, wherein the first lens and the second lens are flat lenses (figure 2, lenses 204 and 208. See paragraphs [0038] and [0039]).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Paschen et al. (US 2007/0285327, hereby referred as Paschen) in view of Yonak et al. (US 2008/0272955, hereby referred as Yonak).
Regarding claim 5,
Paschen dos not disclose;
A beamforming antenna case formed by a dielectric lens deployed between the beamforming antenna and the first lens and configured to surround the beam radiation surface of the beamforming antenna, wherein the first lens and the second lens are flat lenses.

However, Yonak teaches (figures 2B and 4);
A beamforming antenna case formed by a dielectric lens deployed between the beamforming antenna and the first lens and configured to surround the beam radiation surface of the beamforming antenna, wherein the first lens and the second lens are flat lenses (figure 4 and paragraph [0038)}).

.

Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Paschen et al. (US 2007/0285327, hereby referred as Paschen) in view of Noda (US 2007/0146901).
Regarding claim 6,
Paschen discloses;
A flat lens (figure 2, lens 204 and 208 and are a dielectric lenses).

Paschen does not disclose;
Wherein the first lens is a dielectric lens having a shape of a concave lens.

However, Noda teaches;
Wherein the first lens is a dielectric lens having a shape of a concave lens (figure 1A, see the different shapes of lenses).



Regarding claim 7,
Paschen does not disclose;
Wherein the first lens is a dielectric lens having a shape of a concave lens, and wherein the second lens is a dielectric lens having a shape of a convex lens.

However, Noda teaches;
Wherein the first lens is a dielectric lens having a shape of a concave lens, and wherein the second lens is a dielectric lens having a shape of a convex lens (figure 1A, see the different shapes of lenses).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first lens is a dielectric lens having a shape of a concave lens, and wherein the second lens is a dielectric lens 

Regarding claim 14,
Paschen discloses;
A flat lens (figure 2, lens 204 and 208 and are a dielectric lenses).

Paschen does not disclose;
Wherein the first lens is a dielectric lens having a shape of a concave lens.

However, Noda teaches;
Wherein the first lens is a dielectric lens having a shape of a concave lens (figure 1A, see the different shapes of lenses).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first lens is a dielectric lens having a shape of a concave lens, as taught by Noda, into Paschen in order to provide an improved device and to provide a lens assembly disposed in a portable 


Regarding claim 15,
Paschen does not disclose;
Wherein the first lens is a dielectric lens having a shape of a concave lens, and wherein the second lens is a dielectric lens having a shape of a convex lens.   

However, Noda teaches;
Wherein the first lens is a dielectric lens having a shape of a concave lens, and wherein the second lens is a dielectric lens having a shape of a convex lens (figure 1A, see the different shapes of lenses).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first lens is a dielectric lens having a shape of a concave lens, and wherein the second lens is a dielectric lens having a shape of a convex lens, as taught by Noda, into Paschen in order to provide an improved device and to provide a lens assembly disposed in a portable image taking device, which is suitable for being installed in high resolution CCD type equipments, .

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Paschen et al. (US 2007/0285327, hereby referred as Paschen) in view of Yonak et al. (US 2008/0272955, hereby referred as Yonak) and Gagnon et al. (US 201 1/0025432, hereby referred as Gagnon) as applied to claims 9 and 11 above, and further in view of Noda (US 2007/0146901).
Regarding claim 10,
Paschen, as modified, does not disclose;
Wherein a phase distribution of the first lens has a shape of a parabola that is convex toward the second lens, wherein a phase distribution of the second lens has a shape of a parabola that is convex toward the first lens, and wherein a curvature of the phase distribution parabola of the first lens is lower than a curvature of the phase distribution parabola of the second lens.

However, Noda teaches;
Wherein a phase distribution of the first lens has a shape of a parabola that is convex toward the second lens, wherein a phase distribution of the second lens has a shape of a parabola that is convex toward the first lens, and wherein a curvature of the 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a phase distribution of the first lens has a shape of a parabola that is convex toward the second lens, wherein a phase distribution of the second lens has a shape of a parabola that is convex toward the first lens, and wherein a curvature of the phase distribution parabola of the first lens is lower than a curvature of the phase distribution parabola of the second lens, as taught by Noda, into Paschen as modified in order to provide an improved device and to provide a lens assembly disposed in a portable image taking device, which is suitable for being installed in high resolution CCD type equipments, such as digital camera, computer and the like, and is used for image reading. The lens assembly not only can ensure a comparatively strong negative refractive power, but also can ensure a necessary back focus and a total length of a portable image taking device.

Regarding claim 12,
Paschen, as modified, does not disclose;
Wherein a phase distribution of the first lens has a shape of a parabola that is concave toward the beamforming antenna, wherein a phase distribution of the second lens has a shape of a parabola that is convex toward a beam radiation direction of the second lens, and wherein a curvature of the phase distribution parabola of the first lens is higher than a curvature of the phase distribution parabola of the second lens.  

However, Noda teaches;
Wherein a phase distribution of the first lens has a shape of a parabola that is concave toward the beamforming antenna, wherein a phase distribution of the second lens has a shape of a parabola that is convex toward a beam radiation direction of the second lens, and wherein a curvature of the phase distribution parabola of the first lens is higher than a curvature of the phase distribution parabola of the second lens (figure 1A, see the different shapes of lenses).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a phase distribution of the first lens has a shape of a parabola that is concave toward the beamforming antenna, wherein a phase distribution of the second lens has a shape of a parabola that is convex toward a beam radiation direction of the second lens, and wherein a curvature of the phase distribution parabola of the first lens is higher than a curvature of the phase distribution parabola of the second lens, as taught by Noda, into Paschen as modified in order to provide an improved device and to provide a lens assembly disposed in a portable image taking device, which is suitable for being installed in high resolution CCD type equipments, such as digital camera, computer and the like, and is used for image reading. The lens assembly not only can ensure a comparatively strong negative refractive power, but also can ensure a necessary back focus and a total length of a portable image taking device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. US 3835469 discloses a plurality of dielectric lenses with different shapes. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845